STATE OF MICHIGAN

                       COURT OF APPEALS



PILGRIM’S REST BAPTIST CHURCH, a/k/a              FOR PUBLICATION
PILGRIM’S REST MISSIONARY BAPTIST                 April 23, 2015
CHURCH, NATHAN MAYFIELD, and                      9:00 a.m.
STEPHON BLACKWELL,

           Plaintiffs/Counter-Defendants-
           Appellees/Cross-Appellants,

v                                                 No. 318797
                                                  Kent Circuit Court
ARTHUR PEARSON, SR.,                              LC No. 11-012242-CZ

           Defendant/Counter-Plaintiff-
           Appellant/Cross-Appellee.


PILGRIM REST MISSIONARY BAPTIST
CHURCH, JESSIE OSBY, ARTIS OSBY,
JENNIFER CUMMINGS, JEFFREY
CUMMINGS, SCOTTY PEARSON, JR.,
LAFOYA PEARSON, MARY WILLIAMS,
ANDREW WILLIAMS, HAYWOOD WARE,
CHRISTINA DEAN, SHARON ASHFORD,
GLORIA SALLIE, JESSIE SALLIE, WAYNE
PEARSON, and KEON PEARSON,

           Plaintiffs/Counter-Defendants-
           Appellants/Cross-Appellees,
and

FELISHA TODD, ALEONE SIMMS, LORENZO
PEARSON, KEAYSHA McDONALD, SANDRA
BENTLEY, MAMIE RAYBON, JUSTIN
CUMMINGS, EDNA WILLIAMS, DEENA
KING, FLORIDA PARNELL, KENDRA
THOMAS, BONNIE SMITH, SEAF SMITH,
ALVIS HOLSEY, ANDREA HOLSEY,
MARQUITER RANDLE, GEORGE WEAVER,
JR., LOUISE MILLER, APRIL JACKSON,
BESSIE CARTER, RHONDA LEE, BRENDA

                                            -1-
LAIRD, IVY WINBRUSH, JUNIOUS JOSEPH,
ELLA JOSEPH, EARLY JOHNSON, OLIVER
JOHNSON, JOYCE GUEST, ALSIE WILKINS,
MILDRED BURRIS, BRENDA DOBBS, DORIS
BECK, ANTHONY COLEMAN, YVONNE
COLEMAN, EVELYN WALKER, TOY
McNEAL, LATASHA RANDLE, ZELDA FORD,
JOHARI GUEST, JACKIE SMITH,
CHARLOTTE BECKFORD, DEUARDO
BECKFORD, MABLE WILLIAMS, KISHA
WINTERS, KAQUISHA WINTERS, SHANIQUA
WINTERS, KENWIN WINTERS, JR., and
ARSENIO THOMAS,

              Plaintiffs-Appellants/Cross-
              Appellees,
v                                                                   No. 319571
                                                                    Kent Circuit Court
NATHAN MAYFIELD, MARY ANNE                                          LC No. 12-005176-CZ
BEATTIE, LYDIA LEE, CURTIS McGHEE, and
DOT McMILLIAN,

              Defendants-Appellees/Cross-
              Appellants,

and

STEPHON BLACKWELL, WILLIAM BLUNT,
JOE DAVIS, REGIS FISHER, MANUEL
MARTIN, DONALD MOSLEY, and MARY
STATEN,

              Defendants/Counter-Plaintiffs-
              Appellees/Cross-Appellants.


Before: METER, P.J., and SAWYER and BOONSTRA, JJ.

PER CURIAM.

        In Docket No. 318797, Defendant/Counter-Plaintiff-Appellant/Cross-Appellee Pearson
(defendant Pearson) appeals the trial court’s October 7, 2013 order dismissing his counterclaims
under MCR 2.116(C)(8) for being non-justiciable.                   Plaintiffs/Counter-Defendants-
Appellees/Cross-Appellants Pilgrim’s Rest Baptist Church, Nathan Mayfield, and Stephon
Blackfield (plaintiffs) cross-appeal the same order which also dismissed their claims under MCR
2.116(C)(8) for being non-justiciable.          In consolidated case, Docket No. 319571,
Plaintiffs/Counter-Defendants-Appellants/Cross-Appellees and Plaintiffs-Appellants/Cross-
                                               -2-
Appellees (collectively referred to as “pastor’s supporters”) appeal the trial court’s November
21, 2013 order that dismissed their claims under MCR 2.116(C)(8). The consolidated case
Defendants-Appellees/Cross-Appellants and Defendants/Counter-Plaintiffs-Appellees/Cross-
Appellants (collectively referred to as “pastor’s opponents”) cross-appeal the same order. We
affirm in part, reverse in part, and remand for further proceedings.

       Plaintiff Pilgrim’s Rest Baptist Church is an ecclesiastical corporation. In 2011,
defendant Pearson was the pastor and president of plaintiff Pilgrim’s Rest Baptist Church. In
April of 2011, the board of trustees and board of deacons became aware of defendant Pearson’s
authorizing a raise for himself. Between July 6, 2011, and October 13, 2011, defendant Pearson
admitted numerous times to giving himself raises, using church credit cards for non-church
purposes, and paying monetary honorariums to himself, all without either board’s approval or
authorization.

        After the October 13, 2011 meeting, plaintiffs Blackwell and Mayfield hired Plante
Moran to analyze the church finances. On Sunday October 31, 2011, the board of trustees and
the deacon board gave public notice to the congregation of Pilgrim’s Rest of the status of the
investigation of defendant Pearson and of a November 13, 2011 vote to terminate defendant
Pearson’s employment. At this vote, members voted to retain defendant Pearson as pastor.
When the accusations against defendant Pearson arose, the church members began to take sides
and formed a pro-defendant Pearson faction and an anti-defendant Pearson faction.

        On December 23, 2011, Plante Moran issued a preliminary finding report that
demonstrated that, between 2008 and 2010, over $237,000 was removed from plaintiff Pilgrim’s
Rest Baptist Church’s bank accounts through questionable transactions. The majority of these
transactions were for the benefit of defendant Pearson, defendant Pearson’s wife, and a former
church secretary. On December 27, 2011, the trustee board, allegedly exercising its right as
board of directors, voted to suspend defendant Pearson with pay. On December 30, 2011, the
Kent County Prosecutor’s office authorized an arrest warrant for defendant Pearson on one count
of embezzlement. Defendant Pearson was later found guilty of embezzlement greater than
$50,000 but less than $100,000 after he pleaded nolo contendere, and defendant Pearson was
ordered to pay restitution.

       On January 1, 2012, pastor’s supporters held a board of directors meeting, at which they
claim pastor’s opposition maliciously tried to break up the vote for a board of directors. Pastor’s
opposition question the legitimacy of the board of directors that were voted in by the pastor’s
supporters. After this meeting, two boards of directors each began asserting that it was the
legitimate board of directors.

        The trial court concluded that all the claims from both cases were non-justiciable under
MCR 2.116(C)(8) because of the ecclesiastical abstention doctrine. On appeal, the parties
address the merits of the claims. To the extent that the claims are non-justiciable, the argument
on the merits is irrelevant. To the extent that the claims are justiciable, it is proper that the merits
on those claims be addressed first by the trial court, and not this Court. Therefore, this Court
will only address whether the claims are justiciable, and we will not address the merits of the
claims.


                                                  -3-
       “Whether subject-matter jurisdiction exists is a question of law for the court.” Dep’t of
Natural Res v Holloway Constr Co, 191 Mich. App. 704, 705; 478 NW2d 677 (1991).
“Accordingly, the issue is reviewed de novo.” Id.

        “It is well settled that courts, both federal and state, are severely circumscribed by the
First and Fourteenth Amendments to the United States Constitution and art 1, § 4 of the
Michigan Constitution of 1963 in resolution of disputes between a church and its members.”
Maciejewski v Breitenbeck, 162 Mich. App. 410, 413-414; 413 NW2d 65 (1987). “Such
jurisdiction is limited to property rights which can be resolved by application of civil law.” Id. at
414. “Whenever the court must stray into questions of religious doctrine or ecclesiastical polity
the court loses jurisdiction.” Id. “Religious doctrine refers to ritual, liturgy of worship and
tenets of the faith.” Id. “Polity refers to organization and form of government of the church.”
Id. “Under the ecclesiastical abstention doctrine, apparently derived from both First Amendment
religion clauses, ‘civil courts may not redetermine the correctness of an interpretation of
canonical text or some decision relating to government of the religious polity.’” Smith v Calvary
Christian Church, 462 Mich. 679, 684; 614 NW2d 590 (2000) (footnote omitted), quoting Paul v
Watchtower Bible & Tract Society, 819 F2d 875, 878 n 1 (CA 9, 1987).

        Defendant Pearson’s counterclaims include breach of contract, promissory estoppel and
unjust enrichment, fraud, tortious interference with contract, intentional infliction of emotional
distress, and civil conspiracy. But, all of defendant Pearson’s claims as pleaded make reference
to the employment contract between defendant Pearson and the church. We affirm the trial
court’s summary disposition of these claims. “When the claim involves the provision of the very
services . . . for which the organization enjoys First Amendment protection, then any claimed
contract for such services likely involves its ecclesiastical policies, outside the purview of civil
law.” Dlaikan v Roodbeen, 206 Mich. App. 591, 593; 522 NW2d 719 (1994).

        Defendant Pearson relies upon Vincent v Raglin, 114 Mich. App. 242; 318 NW2d 629
(1982), for the proposition that if it was not the “action of the church,” the ministerial exception
and ecclesiastical abstention doctrine are inapplicable. Defendant Pearson’s reliance on Vincent
is misplaced because the Court in Vincent simply determined whether the church had taken a
certain course of action, and here the determination would be whether the church exceeded its
authority in acting, which is non-justiciable because it would require the court to determine if the
church violated its own polity.

        Therefore, because determining whether the board of trustees had the authority to
suspend and eventually terminate defendant Pearson would require determinations of religious
polity, the civil courts do not have jurisdiction. Additionally, the claims brought by defendant
Pearson involve the provision of his services as pastor to the church, which is the essence of the
church’s constitutionally protected function, and “any claimed contract for such services likely
involves its ecclesiastical policies, outside the purview of civil law.” Dlaikan, 206 Mich. App. at
593. The trial court’s summary disposition is affirmed in regard to defendant Pearson’s claims.

        Plaintiffs plead no express tort, but the pleadings for money damages seem to imply
conversion as the underlying tort by which plaintiffs request money damages. A claim of
conversion against an individual facially does not cause the court to “stray into questions of
religious doctrine or ecclesiastical polity[,]” which is where the court would lose jurisdiction.

                                                -4-
Maciejewski, 162 Mich. App. at 413-414. Because the claim likely does not require the trial court
to determine the issue based on religious doctrine or ecclesiastical polity, the claim is likely not
barred by the ecclesiastical abstention doctrine. Additionally, defendant Pearson has failed to
raise an affirmative defense that “necessarily entails an excursion into ecclesiastical polity.”
Dlaikan, 206 Mich. App. at 594. Therefore, plaintiffs’ claim for conversion is justiciable.

       Additionally, defendant Pearson’s claim that plaintiffs’ civil action is barred as a prior
judgment is an incorrect statement of law. “A restitution order as a condition of probation
pursuant to MCL 771.3(2)(d); MSA. 28.1133(2)(d) in a criminal case does not act as a bar to the
recovery of damages in a civil action arising out of the same incident.” Aetna Cas & Sur Co v
Collins, 143 Mich. App. 661, 663; 373 NW2d 177 (1985). Therefore, summary disposition would
not be proper as a prior judgment, MCR 2.116(C)(7), because an order of restitution does not
prohibit plaintiffs from filing a civil action.

        Pastor’s supporters’ claims involve membership, property rights of the members, and
issues of control of the church. “The State has an obvious and legitimate interest in the peaceful
resolution of property disputes, and in providing a civil forum where the ownership of church
property can be determined conclusively.” Jones v Wolf, 443 U.S. 595, 602; 99 S. Ct. 3020; 61 L
Ed 2d 775 (1979). “[T]he First Amendment prohibits civil courts from resolving church
property disputes on the basis of religious doctrine and practice.” Id. Pilgrim’s Rest is a “strictly
congregational or independent organization, governed solely within itself[.]” Watson, 80 U.S. at
724-725. Since it is a congregational or independent organization, “the dispute is governed ‘“by
the ordinary principles which govern voluntary associations[.]”’” Chabad-Lubavitch of Mich v
Schuchman, 305 Mich. App. 337, 351; 853 NW2d 390, 398 (2014), quoting Bennison v Sharp,
121 Mich. App. 705, 714; 329 NW2d 466 (1982), quoting Watson v Jones, 80 U.S. 679, 726; 20 L
Ed 666 (1871). “In such cases where there is a schism which leads to a separation into distinct
and conflicting bodies, the rights of such bodies to the use of the property must be determined by
the ordinary principles which govern voluntary associations.” Watson, 80 U.S. at 725.

        Therefore, unless the determination under the ordinary principles of voluntary
associations would require interpretation of religious doctrine and religious polity, the court has
jurisdiction to hear the claims brought by the pastor’s supporters. However, if a defense to one
of the claims leads the court to “stray into questions of religious doctrine or ecclesiastical polity,”
the court loses jurisdiction. Maciejewski, 162 Mich. App. at 414.

        Pastor’s opponents brought a claim of conversion against pastor’s supporters for
collecting funds in the name of the church, opening a bank account in the name of the church,
and using those funds. In essence this is a claim between two parties that they both are the sole
owner of approximately $14,623.46 worth of donations that have been deposited into a bank
account opened by the pastor’s supporters. Because the claim does not require the trial court to
determine the issue based on religious doctrine or ecclesiastical polity, the claim is not barred by
the ecclesiastical abstention doctrine. The trial court could easily resolve this question because it
is a matter of determining to which donee the donor of the money intended to make the donation.
This determination sounds entirely in property law and does not delve into questions of religious
doctrine or ecclesiastical polity, and therefore, the claim is justiciable.



                                                 -5-
        Affirmed in part, reversed in part, and remanded for further proceedings consistent with
this opinion. We do not retain jurisdiction. In Docket No. 318797, plaintiffs may tax costs. In
Docket No. 319571, no costs, no party having prevailed in full.

                                                           /s/ Patrick M. Meter
                                                           /s/ David H. Sawyer
                                                           /s/ Mark T. Boonstra




                                              -6-